Citation Nr: 0429855	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  96-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
seasonal allergic rhinitis.

2.  Entitlement  to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the veteran's 
service-connected post-traumatic stress disorder (PTSD).

7.  Entitlement to service connection for a left hip 
disorder.

8.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois in September 1994, February 2003, and 
October 2003.

The veteran initiated an appeal of the RO's denial of higher 
evaluations for a skin disorder of the feet and hemorrhoids, 
and these issues were addressed in an October 2003 Statement 
of the Case.  The veteran has provided no further argument or 
any other statement constituting a Substantive Appeal on 
these issues, however, and the Board therefore finds that 
these issues are not presently before it on appeal.

The issue of entitlement to service connection for 
degenerative joint disease of the lumbar spine is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's seasonal allergic rhinitis is not 
productive of polyps or obstruction.

3.  The veteran's osteoarthritis of the left knee was first 
manifest within one year of service.

4.  The veteran's current right knee disorder is not 
etiologically related to service.

5.  Even assuming that the veteran has a current left ankle 
disorder, this disorder has not been shown to be 
etiologically related to service.

6.  The veteran does not have a current and chronic heart 
disorder.

7.  The veteran's current erectile dysfunction has not been 
shown to be etiologically related to either service or a 
service-connected disability.

8.  The veteran did not complete a timely Substantive Appeal 
with regard to the issue of entitlement to service connection 
for a left hip disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
seasonal allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.31, 4.97, Diagnostic Code 6522 (2003).

2.  A left knee disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

3.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2003).

4.  A left ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2003).

5.  A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2003).

6.  Erectile dysfunction was not incurred in or aggravated by 
service or as due to the veteran's service-connected PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2003).
 
7.  In the absence of a timely Substantive Appeal, the Board 
lacks jurisdiction over the issue of entitlement to service 
connection for a left hip disorder.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran.  
The veteran has also been afforded VA examinations addressing 
all of his claimed disorders. 

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO described such evidence in a June 2002 
letter.  By this letter, the RO has also notified the veteran 
of exactly which portion of that evidence (if any) was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was further notified that he should 
submit any additional evidence that he had in support of his 
claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

While the notice provided to the veteran in the April 2002 
letter was not given prior to the first AOJ adjudications of 
his claim for service connection for right knee and left 
ankle disorders, the notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board.  After the notice was provided, the veteran's claims 
was readjudicated in an October 2003 Supplemental Statement 
of the Case.  The remaining claims were adjudicated after the 
issuance of the April 2002 letter.  The veteran has thus been 
provided with every opportunity to submit evidence and 
argument in support of his claims, as well as to respond to 
VA notices.  As such, the Board is satisfied that no 
prejudice to the veteran will result from an adjudication of 
his claims in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

II.  Entitlement to an initial compensable evaluation for 
seasonal allergic rhinitis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

In an October 2003 rating decision, the RO granted service 
connection for seasonal allergic rhinitis and assigned a zero 
percent evaluation, effective from November 2001.  This grant 
was based on in-service treatment for sinus and rhinitis 
complaints during service.  At the time of the October 2003 
rating decision, a July 2002 VA ear disease examination 
report was of record.  This examination revealed the nose and 
throat to be normal, and a diagnosis of allergic rhinitis 
since the mid-1970s, with no nasal polyps or obstruction, was 
rendered.  

The RO has evaluated the veteran's allergic rhinitis by 
analogy under 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under 
this section, a minimum 10 percent evaluation is assigned for 
allergic or vasomotor rhinitis without polyps but with 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  However, the 
veteran's July 2002 VA examination revealed no nasal polyps 
or obstruction whatsoever.  Accordingly, the criteria for a 
10 percent evaluation under Diagnostic Code 6522 have not 
been met, and the initial zero percent evaluation remains 
warranted in view of 38 C.F.R. § 4.31.  Consequently, the 
veteran's claim for a higher initial evaluation must be 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected seasonal allergic rhinitis has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

III.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis and cardiovascular disorders, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

B.  Knee disorders

In June 1995, during service, the veteran was treated for 
bilateral knee pain with running and was recommended for 
quadriceps exercises.  The veteran was seen for a right 
lateral collateral ligament strain in January 1979 and for 
right knee pain in April 1979.  He was further treated for a 
left knee strain in December 1981 and December 1988 and for 
right knee pain in December 1988.  In May 1992, the veteran 
complained of right knee pain for two weeks and was assessed 
with a strain.  A February 1993 examination revealed no knee 
abnormalities, however.

The veteran's October 1993 VA general medical examination 
report reflects his complaints of left knee symptoms.  The 
physical examination was noted to be within normal limits, 
other than bilateral crepitus.  However, x-rays revealed 
early osteoarthritis of the left knee.  A January 2001 VA 
orthopedic examination revealed no right knee abnormalities, 
and a diagnosis of right knee pain (by history) was rendered.  
The veteran's July 2002 VA feet examination revealed 
bilateral crepitus, more on the left, and a diagnosis of 
bilateral knee strain was rendered.  X-rays were within 
normal limits.  

In June 2003, the veteran underwent a VA examination with an 
examiner who reviewed his claims file.  X-rays revealed 
bilateral minimal degenerative changes.  However, the 
examiner, while noting in-service treatment for knee strains, 
found "no longitudinal medical evidence of record which 
would indicate ongoing problems of the knees from [the 
veteran's] presumably self-limiting knee strains during 
military service."

Despite the negative June 2003 VA examination findings, the 
Board cannot ignore the x-ray findings of left knee 
osteoarthritis from October 1993, less than one year 
following the veteran's separation from service.  In view of 
38 C.F.R. §§ 3.307 and 3.309, service connection for a left 
knee disorder is granted given these findings.

At the same time, there is currently no competent medical 
evidence of record suggesting that the veteran's current and 
chronic right knee disorder was first manifest in service, or 
that arthritis of the right knee was present within one year 
following service.  Currently, the only evidence of record 
supporting the veteran's claim for service connection for a 
right knee disorder is his own lay opinion, as indicated in 
multiple lay submissions.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the evidence of record supports the veteran's claim 
for service connection for a left knee disorder, and this 
claim is granted.  However, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
right knee disorder, and this claim must be denied.  As the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable in 
this case.

C.  Left ankle disorder

During service, in June and July of 1992, the veteran was 
seen for persistent left ankle pain, and the assessment was 
overuse syndrome of the left ankle.  He was told to stop 
running.  In February 1993, he was seen for left ankle pain, 
which was noted to be secondary to an old injury and with 
reduced strength.  He indicated that this pain had been 
present for nine months.  Left ankle x-rays from February 
1993 revealed no bony or soft tissue abnormalities, however.

The veteran's October 1993 VA general medical examination 
revealed no left ankle abnormalities, other than a five 
degree loss of supination.  The examiner diagnosed 
"[r]esidual from a left ankle sprain with discomfort on 
running," and x-rays were within normal limits.  A January 
2001 VA orthopedic examination revealed no left ankle 
symptoms, and the examiner, who reviewed the claims file and 
accepted the likelihood that the veteran sprained his left 
ankle in service, noted that the physical examination was 
"completely normal."  While the examiner also made a 
reference to "minimal" current symptoms, there was "no 
evidence to suggest left ankle disability."  Further x-rays 
from this date were within normal limits.  A July 2002 VA 
feet examination revealed normal function, with no crepitus, 
tenderness, or effusion, and a diagnosis of left ankle strain 
was rendered.  X-rays were within normal limits.

The Board is aware of the veteran's in-service left ankle 
treatment.  However, a January 2001 VA examination report, 
from an examiner who reviewed the claims file, indicates no 
current left ankle disability.  The July 2002 VA examination 
report is similarly negative for left ankle symptomatology, 
although a diagnosis of left ankle strain was rendered.  Even 
if this new diagnosis was intended to represent a current 
disorder, the examiner provided no opinion to contradict the 
January 2001 finding that there was no current left ankle 
disability related to a strain in service.

Indeed, the only evidence of record supporting the veteran's 
claim for service connection for a left ankle disorder is his 
own lay opinion, as indicated in multiple lay submissions.  
The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. at 186.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a left ankle 
disorder, and this claim must be denied.  As the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable in 
this case.

D.  Heart disorder

During service, in August 1977 and May 1978, the veteran was 
treated for chest pain, but this pain was attributed to 
gastrointestinal symptoms and treated with Mylanta.  An ECG 
in March 1992 revealed sinus bradycardia and was noted to be 
abnormal.   

Subsequent to service, the veteran was seen at an Air Force 
facility in December 1998 with complaints of chest pains, but 
testing revealed good exercise tolerance.  Echocardiography 
from the same month revealed normal heart chamber dimensions 
and function, with trace aortic insufficiency, trace 
(trivial) mitral regurgitation, and trace tricuspid 
regurgitation.  The veteran was treated at a VA facility for 
cardiac palpitations in March 2001.  Atypical chest pain was 
again noted in July 2002.  A VA examination report addendum 
from September 2002 reflects that a cardiac examination 
revealed left ventricular diastolic dysfunction, and cardiac 
catheterization was scheduled.  However, an August 2002 
echocardiogram revealed normal systolic function and no wall 
motion abnormalities, and cardiology studies in October 2002 
revealed no significant coronary artery disease.  

The veteran underwent a VA heart examination in May 2003, 
with an examiner who reviewed the noted cardiac studies from 
2002.  While the examiner noted "abnormalities in the 
past," he also determined that the veteran's excellent 
function capacity and lack of abnormalities on examination 
indicated that there was no suggestion of current cardiac 
disease.

Overall, the competent medical evidence of record does not 
suggest a current diagnosis of a chronic heart disorder.  
Rather, the only evidence of record supporting the veteran's 
claim for service connection for a heart disorder is his own 
lay opinion, as indicated in multiple lay submissions.  
Again, however, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. at 186.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a heart 
disorder, and this claim must be denied.  As the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable in 
this case.


E.  Erectile dysfunction

The veteran's service medical records are entirely negative 
for symptoms of erectile dysfunction.  

Following service, the veteran was seen for infertility in 
August 1996, and a semen analysis revealed a low sperm count.  
In March 1997, he complained of two to three years of 
infertility and was diagnosed with oligospermia.  An April 
1997 VA treatment record reflects that a urine check revealed 
that about 50 percent of the veteran's sperm were motile.  A 
July 2002 VA feet examination report contains a diagnosis of 
sexual dysfunction.  The veteran's erectile dysfunction was 
also addressed in the June 2003 VA orthopedic examination 
report.  The examiner found that the veteran's erectile 
dysfunction was not secondary to a lumbar spine disorder or 
to PTSD, as this problem concerned a decrease in function but 
not a "change of desire."  As indicated above, this 
examiner reviewed the veteran's claims file.  

Overall, there is no competent medical evidence of record 
indicating that the veteran's current erectile dysfunction is 
related to either service or a service-connected disorder.  
Rather, the only evidence of record supporting the veteran's 
claim for service connection for erectile dysfunction is his 
own lay opinion, as indicated in multiple lay submissions.  
Again, however, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. at 186.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a erectile 
dysfunction, and this claim must be denied.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable in 
this case.



F.  Left hip disorder

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  A Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

In this case, the veteran was notified of the unfavorable 
rating decision concerning the issues of entitlement to 
service connection for a left hip disorder in February 2003.  
The veteran's Notice of Disagreement was received in February 
2003.   In April 2003, the RO issued a SOC addressing this 
issue.  

In November 2003, the Board received the veteran's VA Form 9, 
which specifically listed the issues of entitlement to 
service connection for a heart disorder, left and right knee 
disorders, degenerative joint disease of the lumbar spine, 
seasonal allergic rhinitis, and erectile dysfunction.  In 
discussing the issue of entitlement to service connection for 
degenerative joint disease of the lumbar spine, the veteran 
noted that "[m]y hip condition is also associated with lower 
back pain and my cervical spine condition."  However, the 
veteran did not further describe the relationship between 
these disorders (e.g., if the hip disorder worsened the 
lumbar spine disorder, or vice versa) and did not in any way 
suggest that he was seeking to complete an appeal as to the 
issue of entitlement to service connection for a left hip 
disorder.  The veteran did not again address the issue of 
entitlement to service connection for a left hip disorder 
until his representative's VA Form 646 (Statement of 
Accredited Representation in Appealed Case) was submitted in 
June 2004, more than a year following the February 2003 
rating decision and more than 60 days following the April 
2003 Statement of the Case.

VA's regulations concerning the requirements for a 
Substantive Appeal do allow for a degree of liberal 
interpretation of the veteran's arguments.  As a minimum, 
however, there must be an allegation of "specific error of 
fact or law in the determination, or determinations, being 
appealed."  Moreover, the Substantive Appeal must indicate 
that the appeal is either being perfected as to all issues 
addressed in a Statement of the Case or instead concerns only 
a limited number of issues.  Here, the veteran specified that 
he was only appealing the six other issues noted above, and 
his only reference to his left hip disorder was a vague 
comment regarding an unspecified causal relationship with his 
claimed degenerative joint disease of the lumbar spine.  In 
the absence of specific argument suggesting error in the RO's 
determination, the Board finds that the VA Form 9 submitted 
in November 2003 does not constitute a Substantive Appeal 
with regard to the claim for service connection for a left 
hip disorder. 

Furthermore, the record does not reflect that the veteran has 
shown good cause to support the grant of an extension of the 
time limit for filing his Substantive Appeal.  The Board 
notified the veteran of the jurisdictional concerns outlined 
above in an August 2004 letter, but, in a September 2004 
response, he merely resubmitted the November 2003 Substantive 
Appeal and stated that "my left hip has worsened until it 
affected my lower back condition."  See 38 C.F.R. 
§§ 3.109(b), 20.303.  

Accordingly, the Board is without jurisdiction to consider 
the issue of entitlement to service connection for a left hip 
disorder, and the appeal is dismissed as to that issue.


ORDER

The claim of entitlement to an initial compensable evaluation 
for seasonal allergic rhinitis is denied.

The claim of entitlement  to service connection for a left 
knee disorder is granted.

The claim of entitlement to service connection for a right 
knee disorder is denied.

The claim of entitlement to service connection for a left 
ankle disorder is denied.

The claim of entitlement to service connection for a heart 
disorder is denied.

The claim of entitlement to service connection for erectile 
dysfunction is denied.

In the absence of Board jurisdiction, the claim of 
entitlement to service connection for a left hip disorder is 
dismissed.


REMAND

The Board notes that the RO denied service connection for 
degenerative joint disease of the lumbar spine in an October 
2003 rating decision.  The veteran indicated in his November 
2003 Substantive Appeal that he sought to appeal this denial.  
The Board interprets this submission as being tantamount to a 
Notice of Disagreement as to October 2003 rating decision.  
As such, it is incumbent upon the RO to issue a Statement of 
the Case addressing this particular issue.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 
(2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

A Statement of the Case addressing the 
issue of entitlement to service 
connection for degenerative joint disease 
of the lumbar spine should be issued.  
This issuance should include all relevant 
laws and regulations, specifically to 
include §§ 3.102 and 3.159 (2003), as 
well as a description of the veteran's 
rights and responsibilities in completing 
an appeal as to this matter.

The purpose of this REMAND is to ensure full compliance with 
VA's due process requirements, and the Board intimates no 
opinion as to the ultimate merits of this appeal.  The 
veteran has the right to submit additional evidence in 
conjunction with his claim.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



